DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
101
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Much of Applicant’s arguments are the same as those previously presented, therefore the Examiner’s responses are reproduced below, where applicable. Applicant continues to argue that the claims provide a technical solution. The Examiner disagrees. As an initial matter, Applicant is pointing out a technical challenge as opposed to an actual technical improvement, as required for eligibility.  Further, Applicant’s supposed technical improvements that integrate the alleged abstract idea into a practical application are not technical improvements to the field of itinerary searching. There are no improvements to a computer, device or any claimed software. As previously iterated, the ability to split a search into two queries is not an improvement to the actual search engines being searched. It is, in actuality, a business improvement. The supposed improvement and advantages that Applicant is arguing comes from the capabilities of a general-purpose computer. i.e. (medium, processors, devices etc...), rather than the claimed method itself. The additional elements, i.e. (medium, processors, devices etc...), are merely being used as a tool to implement the abstract idea. The Examiner notes: Applicant’s claims are devoid of any recitations of “a search engine” and also lacks any specific detail regarding the operational In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Moreover, as evidenced by the cited references, a human can reasonably submit two different queries to varied search engines and determine which has the lowest cost based on a savings threshold established by said user, as recited by the claims of the instant application.  This is not the Examiner’s opinion, rather it is what is disclosed in the numerous NPL references cited in the instant application. For example, a user in the system of Splitty specifically asks whether they need to make 2 reservations in order to perform a mixed query that Applicant claims as an invention (see the Splitty NPL reference dated 05/15/2017 ). Whereas a claim limitation to a process that “can be performed in the human mind, or by a human using a pen and paper” qualifies as a mental process, a claim limitation that “could not, as a practical matter, be performed entirely in a human’s mind” (even if aided with pen and paper) would not qualify as a mental process. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 1375-76 (Fed. Cir. 2011) (distinguishing Research Corp. Techs, v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319 (Fed. Cir. 2010)). The Examiner maintains that looking at a total cost of two-subgroups of a potential itinerary and determining if it meets a savings threshold, aside from any computer-related aspects, includes longstanding conduct that existed well before the advent of computers and the Internet, which could be carried out by a human with pen and paper. 
user, based on the user specified criterion, obtaining search results and subsequently booking a user selection, based on the obtained search results. Therefore, the conclusion does not follow that the claims are NOT directed to organizing human activity, namely marketing a sale activities and behaviors. The Examiner notes: In the most recent office action, dated 12/30/2019, the text for this specific sub-grouping was bolded for the Applicant to know which sub-grouping was being applied to the rejection. 
With respect to Applicant’s arguments regarding significantly more than the abstract idea, 
Limitations referenced in Alice that are not enough to qualify as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples: adding the words “apply it” (or an equivalent) with an abstract idea; mere instructions to implement an abstract idea on a computer; or requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
Moreover, Applicant’s claims do not operate the recited generic computer components, i.e., limitations including (“data store, computing devices, network interface, computer readable media, processors and memory”), in an unconventional manner to achieve an improvement in computer functionality. See MPEP § 2106.05(a).
Applicant appears to conflate the portions of the claims that are additional elements and those that are directed to additional elements-(see Applicant’s remarks 12/17/2020, pg. 
103
Applicant argues that Nelson does not teach a cost savings threshold like that of the recited claims. The Examiner disagrees. The cited portion of Nelson plainly describes a $50 savings, as Applicant admits. Applicant’s position that the savings threshold recited by Nelson is different than that recited by the claims is a mischaracterization of Nelson. Shust was relied upon to teach identifying split stay options. Nelson was introduced to further limit a parameter of that identification, that parameter being a cost savings threshold. The fact that the cost savings threshold in Nelson mentions cancelling one reservation for another new reservation is irrelevant. Applicant’s claims do not limit the reservation conditions in which a savings can be realized. And even if they did recite this, the Shust reference already describes a first time reservation. Further, the system of Nelson describes selecting the option if the threshold is met. 
In response to applicant's argument that combining Shust and Nelson would not result in the recited claim language, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
With respect to claim 26 Applicant again erroneously argues that a user in the system of Nelson does not make a selection. The cited paragraph plainly states that the savings indication can be presented to a user and the user can make a selection. It also allows the selection to be made by the system without user intervention. 
Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15 and 18-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, selecting, causing, determining, generating, obtaining, performing, booking, identifying and providing  limitations, which falls into the abstract idea groupings of (b) Certain Methods Of ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations receiving, receiving, selecting, causing, determining, generating, obtaining, performing, booking, identifying and providing under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, computing devices, processors and memory”, nothing in the claim element precludes the step from practically being Certain Methods Of Organizing Human Activity.  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “data store, computing devices, network interface, computer readable media, processors and memory”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (non-transitory computer readable medium, processors, computing devices, data store, memory and network interface)         

The dependent claims, 4-7, 11-14 and 18-26 merely limit the abstract idea. Accordingly the claims 1, 4-8, 11-15 and 18-26 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11-15 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15, recite the limitation, “causing, by the first computing device, presentation, at the second computing device of the one or more recommended the split stay options” There is a lack of antecedent basis for this claim. There is no prior mention of one or more recommended split stay options. The preceding paragraph only describes selection of A potential split stay option as a recommended split stay option. 
Applicant’s claims describes identifying one or more recommended split stay options which includes the steps of: determining a threshold, selecting a [single] potential option, as a recommended split stay option, then presenting multiple multiple options, receiving from 2 different devices a selected option from the multiple options and then performing a booking. It is unclear what happened to the previously selected [single] option. The claims appear to have the system select a [single option] to recommend, ie “based on determining that the total cost of the potential split stay option meets the cost savings threshold, selecting the potential split stay option as a recommended split stay option of the one or more recommended split stay options”,  but then presents a user with multiple options. Appropriate Correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 19-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shust U.S. Pre-Grant Publication No. 2018/0012161 A1 in view of Nelson U.S. Pre-Grant Publication No. 2014/0337068 A1
As per Claims 1, 8, 13, 15, 21-22, Shust teaches receiving, by a first computing device from a second computing device operated by a user (see para. 121), user-
determining, by the first computing device, and based on at least the user-specified stay information, split stay (see para. 17 and 21);
generating, by the first computing device, and based on at least the user-specified stay information, a mixture query for the split stay wherein the mixture query comprises a first sub-query for a first leg of the split stay and a second sub-query for a second leg of the split stay (see para. 22);
performing, by the first computing device and using the mixture query, at least one search of the one or more data stores storing room pricing information and room availability information (see para. 23);
obtaining, by the first computing device from the one or more data stores and based on the at least one search, search results comprising,  first set of search results for the first sub-query and a second set of search results for the second sub-query (see para. 24-25);
determining, by the first computing device and  based on the search results and the at least one user specified split stay criterion one or more potential split stay option based at least in part on the user-specified split stay criterion wherein the split stay option comprises a first stay option from the first set of search results and a second stay option from the second set of search results (see para. 116); and
identifying, by the first computing device and based on the one or more potential split options, one or more recommended split stay options (see para. 116);

receiving, by the first computing device and from the second computing device, indication of a selected split stay option from the one or more recommended split stay options (see para. 138-139); and
booking, by the first computing device, the selected split stay option on behalf of the user (see para. 138-139);
the data store storing the room pricing information and the room availability information (see para. 17 and 104); providing the split stay option to the second computing device for presentation to the user comprises providing a plurality of split stay options to the second computing device for presentation to the user; and
each split stay option of the plurality of split stay options comprises a plurality of stay options that share a similar amenity (see para. 105-106).
Shust does not explicitly teach the limitation taught by Nelson 
wherein identifying the one or more recommended split stay options comprises:
determining whether a total cost of a potential split stay option of the one or more potential split stay options meets a cost saving threshold (see para. 93 and 102, the Examiner is interpreting “over $50 in savings” as a cost savings threshold);
and based on determining that the total cost of a potential split stay option of the one or more potential split stay options meets a cost savings threshold, selecting the potential split stay option as a recommended split stay option of the one or more recommended split stay options  (see para. 93). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Shust 
As per Claim 27, Shust in view of Nelson teach the method of claim 1 as described above. Shust dopes not explicitly teach the limitation taught by Nelson  wherein the cost savings threshold is based on at least one of:
an average cost of the one or more potential split stay options; a median cost of the one or more potential split stay options; a lowest cost of the one or more potential split stay options (see para. 93); or a highest cost of the one or more potential split stay options. The motivation is the same as opined above. 
As per Claim 28, Shust in view of Nelson teach the method of claim 23 as described above. Shust further teaches wherein the performing the at least one search of the one or more data stores comprises:
performing, using the first sub-query of the mixture query, a first search of a first data store of the one or more data stores (see para. 112 and 109-110); and
performing, using the second sub-query of the mixture query, a second search of a second data store of the one or more data stores (see para. 112 and 109-110).
As per Claims 5, 12 and 19, Shust in view of Nelson teaches the method of claim 1 as described above. Shust further teaches determining the split stay option comprises determining the split stay option further based on a predetermined split stay criterion (see para. 105);  that is satisfied when a first bed type associated with the first stay option is the same as a second bed type associated with the second stay option (see para. 105-106).
As per Claims 6 and 14, Shust in view of Nelson teaches the method of claim 5 as described above. Shust further teaches the predetermined split stay criterion is a room amenity or a room characteristic (see para. 105); 
the instructions, when executed, further cause the system to provide, via the network interface, split stay criteria to the computing device for presentation to the user;
wherein the split stay criterion comprises at least one room amenity criterion (see para. 105-106), at least one room characteristic criterion, at least one lodging amenity criterion, at least one lodging characteristic criterion (see para. 105-106).
As per Claims 7 and 20, Shust in view of Nelson teaches the method of claim 5 as described above. Shust wherein the data store is located locally relative to the first computing device (see para. 109).
As per Claim 26, Shust in view of Nelson teach the method of claim 1 as described above. Nelson further teaches receiving, by the first computing device and from the second device, an indication of the cost savings threshold, wherein the cost savings threshold is selected by the user (see para. 93).
Claims 4, 11, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shust U.S. Pre-Grant Publication No. 2018/0012161 A1 in view of Nelson U.S. Pre-Grant Publication No. 2014/0337068 A1 in further view of Tussy U.S. Pre-Grant Publication No. 2009/0030743 A1
As per Claims 4, 11, 18 and 23, Shust teaches the method of claim 1 as described above. Shust does not explicitly teach the limitation taught by Tussy subsequent to booking the stay option, determining, by the first computing device, that an alternative stay option satisfies a rebooking criterion (see para. 20 and 35), and
responsive to determining that the alternative stay option satisfies the rebooking criterion (see para. 20 and 35):
canceling, by the first computing device, either the first stay or the second stay option (see para. 20 and 35), and
booking, by the first computing device, the alternative stay option on behalf of the user (see para. 35). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Shust and Nelson to include 
As per Claim 24, Shust in view of Nelson in further view of Tussy teach the method of claim 23 as described above. Tussy further teaches the user-specified rebooking criterion comprises at least one of a room amenity or a lodging amenity (see para. 34). The motivation is the same as opined above. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shust U.S. Pre-Grant Publication No. 2018/0012161 A1 in view of Nelson U.S. Pre-Grant Publication No. 2014/0337068 A1 in further view of Trip Advisor,-(NPL reference dated 12/30/2019)
As per Claim 25, Shust in view of Nelson teach the method of claim 1 as described above. While Shust describes booking on behalf of a user, a first and second stay options and cancelable and non-cancelable options (see para. 138-139), Shust does not explicitly teach the first option being cancelable a second option being non-cancelable. One of ordinary skill in the art would have found it obvious to have the first and second stay options be cancelable and non-cancelable options to rank partitions as described in Shust. Further, the combination would have yielded the predictable results of each stay being cancelable and non-cancelable.
Shust does not explicitly teach the order of booking the stay as recited. Trip Advisor shows that booking a cancelable stay before booking a non-cancelable (see pg. 1 “Voyagereuse” was old in well known in the art at the time the invention was filed. It would have been prima facie obvious to one of ordinary skill in the art to modify the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONYA JOSEPH/Primary Examiner, Art Unit 3628